- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 19 May 2017 Commission file number: 001-10533 Commission file number: 001-34121 Rio Tinto plc Rio Tinto Limited ABN 96 (Translation of registrant’s name into English) (Translation of registrant’s name into English) 6 St. James’s Square Level 33, 120 Collins Street London, SW1Y 4AD, United Kingdom Melbourne, Victoria 3000, Australia (Address of principal executive offices) (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F _X_ Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No _X_ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- EXHIBITS 99.1 19 May 2017 Coal & Allied Industries Limited proposed divestment SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorised. Rio Tinto plc Rio Tinto Limited (Registrant) (Registrant) By /s/ Steve Allen By /s/ Steve Allen Name Steve Allen Name Steve Allen Title
